DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the report" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the report" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Since claim 17 is indefinite, dependent claims 18 and 19 are also indefinite.
Claim 20 recites the limitation "the report" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since claim 20 is indefinite, dependent claim 21 is also indefinite.
Claim 22 recites the limitation "the report" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the report" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the report" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 2018/0307311 A1) in view of Randall (US 2020/0258047 A1).
Regarding claim 1, Webb discloses a non-transitory storage medium storing instructions readable and executable by a three-dimensional (3D) virtual reality (VR) (Paragraph 0119, processor that can execute from memory), at least one loudspeaker (Paragraphs 0106 and 0121, providing audio responses and feedback where a speaker is known in the art as an output device for outputting audio signals), a microphone (Paragraph 0077, sensors to identify voice commands by a user where a microphone is known in the art as a sensor for recording audio signals), and a 3D VR headset having a display for displaying 3D VR video integrated with the headset, the instructions being readable and executable by the 3D VR system to perform a dialog based testing method including: (Paragraph 0096, VR headset displaying 3D images)	rendering a 3D avatar via the display of the 3D VR headset (Paragraph 0096 and figures 5A-5D, display of an artificial intelligence assistant); engaging in a dialog including causing the rendered 3D avatar to make utterances, and receiving responses to the utterances from a test subject wearing the 3D VR headset including at least verbal responses received via the microphone (Paragraphs 0103-0107 and figures 5A-5D, user voice interaction with the artificial intelligence assistant).	Webb does not clearly disclose engaging in a dialog including causing the rendered 3D avatar to make utterances in accordance with the branching dialog script, and receiving responses to the utterances from a test subject wearing the 3D VR headset including at least verbal responses received via the microphone, and traversing the branching dialog script including selecting branches of the branching dialog script based at least on the verbal responses received via the microphone; and generating a report on the test subject based on the responses.	Randall discloses display of a user avatar communicating with an avatar of an AI (Paragraphs 0315-0316).	Randall’s display of communication between a user and an AI bot that provides responses to what the user says according to dialog branches and scoring the communication would have been recognized by one of ordinary skill in the art to be applicable to the VR headset display worn by a user for communication with an artificial intelligence assistant of Webb and the results would have been predictable in the VR headset worn by a user for a display of communication with an avatar of an artificial intelligence assistant that provides responses to what the user speaks with dialog branches and subsequently scoring the communication. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 15, similar reasoning as discussed in claim 14 is applied.
Regarding claim 24, Randall discloses wherein the dialog based testing method does not include presenting the report or grading to the test subject via the 3D VR headset (Paragraph 0082, visibility of scores not necessarily seen by the user but by others).

Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claim 1, the prior art does not clearly disclose a dialog based testing system comprising: a three-dimensional (3D) virtual reality (VR) headset including a 
Claims 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other rejections are resolved.
Regarding claim 16, the prior art does not clearly disclose the dialog based testing method of claim 15 wherein the 3D VR system further includes a gaze tracker integrated with the headset and the dialog based testing method is a dialog based credibility testing method and the report or grading is based on detection of averted gaze in the gaze activity.
Regarding claim 17, the prior art does not clearly disclose the dialog based testing method of claim 15 wherein the 3D VR system further includes a gaze tracker integrated with the headset and the dialog based testing method is a dialog based impairment testing method and the report or grading is based on a coordination assessment of the gaze activity.
Regarding claim 20, the prior art does not clearly disclose the dialog based testing method of claim 15 wherein the 3D VR system further includes a gaze tracker integrated with the headset and the dialog based testing method is a dialog based consumer preference testing method further including rendering a product via the display of the 3D VR headset and the report or grading is based at least in part on gaze focus on the rendered product.
Regarding claim 22, the prior art does not clearly disclose the dialog based testing method of claim 15 wherein the dialog based testing method is a dialog based psychological testing method and the report or grading is based at least on verbal cues including keywords or phrases indicative of a psychological issue.
Regarding claim 23, the prior art does not clearly disclose the dialog based testing method of claim 15 wherein the 3D VR system further includes a gaze tracker integrated with the headset and the gaze tracker also measures pupil dilation, and the received responses to the utterances further include pupil dilation measurements by the gaze tracker, and the report or grading is further based on the pupil dilation measurements by the gaze tracker.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kraljic et al. (US 2016/0062604 A1) discloses dialog between a user and virtual assistant that uses a tree of discussion branches.
Gorur Sheshagiri et al. (US 2019/0026936 A1) discloses virtual reality display of a virtual assistant that responds to spoken inputs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHI HOANG/Primary Examiner, Art Unit 2613